Case 18-24818-KCF          Doc 27   Filed 04/15/19 Entered 04/15/19 14:20:53             Desc Main
                                    Document     Page 1 of 4


                                United States Bankruptcy Court
                                     District of New Jersey
                               Clarkson S. Fisher Federal Building
                                    United States Courthouse
                                      402 East State Street
                                   Trenton, New Jersey 08608

Hon. Kathryn C. Ferguson                                                            (609) 858-9351
Chief Bankruptcy Judge



                                      LETTER DECISION

                                              April 15, 2019



Thomas P. Donnelly
Antheil Maslow & MacMinn, LLP
131 W. State Street
Doylestown, Pennsylvania 18901

Brian W. Hofmeister, Esquire
Law Firm of Brian W. Hofmeister, LLC
3131 Princeton Pike, Building 5, Suite 110
Lawrenceville, New Jersey 08648


                         Re:   Todd R. Leatherman - Case No. 18-24818

                               Motion for Relief from Stay (Document #19)
                               Hearing Date: February 26, 2019

Dear Counsel:

   After oral argument on February 26, 2019, the court reserved decision on Hamilton Building

Supply Company and Keith Coleman’s stay relief motion. After further consideration, the court

will grant the motion.

   The movants seek stay relief to allow Judge Marbrey in the state court to enter a judgment.

Although the parties disagree about the nature of the state court proceeding, the parties agree that

no further involvement by the Debtor is necessary for the judgment to be entered.
Case 18-24818-KCF         Doc 27     Filed 04/15/19 Entered 04/15/19 14:20:53               Desc Main
                                     Document     Page 2 of 4


    Section 362(d)(1) permits the court to grant stay relief for cause. It is well established that the

moving party has the initial burden of establishing “cause” for stay relief.1 “Cause” is not defined

in the Bankruptcy Code; nonetheless, the cases have almost universally held that cause may exist

whenever the stay harms the creditor, and lifting the stay will not unjustly harm the debtor or

other creditors.2

    Frequently, courts find ‘cause’ for relief from stay where a movant seeks permission to

litigate in another forum.3 A common test to determine whether cause exists to lift the automatic

stay to permit the continuation of pending litigation considers the following factors: (1)

[whether] [a]ny “great prejudice” to either the bankrupt estate or the debtor will result from

continuation of a civil suit; (2) [whether] the hardship to the [non-bankrupt party] by

maintenance of the stay considerably outweighs the hardship of the debtor; and (3) [whether] the

creditor has a probability of prevailing on the merits of his case.4

    On the first factor, the Debtor has not identified any harm he would suffer if Judge Marbrey is

permitted to enter her judgment based on evidence that has already been adduced. The Debtor’s

primary objection to granting stay relief is futility. The Debtor argues that because default

judgments do not have preclusive effect the state court judgment will be of no use in the

adversary proceeding. Futility is not the same as prejudice. Because no action is needed on the

part of the Debtor, there is no prejudice in terms of time or money. Because there is no

demonstrated prejudice to the Debtor, almost by necessity that means that the balance of



1
  In re Peregrine Systems, Inc., 314 B.R. 31 (Bankr. D. Del. 2004)
2
  In re Rupari Holding Corp., 573 B.R. 111 (Bankr. D. Del. 2017)
3
  See, e.g., In re Gindi, 642 F.3d 865 (10th Cir. 2011); In re Boston Language Inst., Inc., 593 B.R.
381 (Bankr. D. Mass. 2018); see also, In re Wilson, 116 F.3d 87 (3d Cir. 1997) (allowing an
appeal to continue is cause for stay relief)
4
  In re Hurvitz, 554 B.R. 35, 40 (Bankr. D. Mass. 2016) (citing In re Fernstrom Storage and Van
Co., 938 F.2d 731 (7th Cir. 1991))
                                                   2
Case 18-24818-KCF         Doc 27     Filed 04/15/19 Entered 04/15/19 14:20:53              Desc Main
                                     Document     Page 3 of 4


hardships favors the movant. Finally, the court must consider whether the movant has a

probability of prevailing on the merits of the case. This third factor does not directly pertain here

because a judgment has already been entered, the stay relief is just to permit a ruling regarding

damages. It is important to note that the court is not deciding whether any damages

determination that is entered in the state court would be entitled to preclusive effect in this court.

Rather, this court is tasked with deciding if sufficient cause has been shown to allow relief from

the automatic stay. As the First Circuit noted in Grella, “a hearing on a motion for relief from

stay is merely a summary proceeding of limited effect.”5 When a court finds cause for stay relief

to allow litigation to continue in another court it “is not a determination of the validity of those

claims, but merely a grant of permission from the court allowing that creditor to litigate its

substantive claims elsewhere without violating the automatic stay.” 6

    As for the preclusive effect of a default judgment, it is not as clear cut as Debtor’s counsel

suggests. It is well established that collateral estoppel applies in discharge proceedings, but to

determine the preclusive effect the bankruptcy court should look to the law of the state in which

the judgment was entered.7 In New Jersey, the party asserting the bar of collateral estoppel must

show that five elements exist: (1) the issue to be precluded is identical to the issue decided in the

prior proceeding; (2) the issue was actually litigated in the prior proceeding; (3) the court in the

prior proceeding issued a final judgment on the merits; (4) the determination of the issue was

essential to the prior judgment; and (5) the party against whom the doctrine is asserted was a

party to or in privity with a party to the earlier proceeding.8 The gray area for these purposes is




5
  Grella v. Salem Five Cent Savings Bank, 42 F.3d 26, 33 (1st Cir. 1994)
6
  Id. at 33–34
7
  In re Docteroff, 133 F.3d 210 (3d Cir. 1997)
8
  State v. Kelly, 406 N.J. Super. 332 (App. Div. 2009)
                                                  3
Case 18-24818-KCF          Doc 27    Filed 04/15/19 Entered 04/15/19 14:20:53             Desc Main
                                     Document     Page 4 of 4


what it means for something to have been “actually litigated in the prior proceeding.” New

Jersey courts do not treat all default judgments the same for estoppel purposes. Understandably,

New Jersey courts are loath to allow default judgments to be used strategically.9 The cases tend

to focus on the opportunity to defend and the motivation behind not defending. In Woodrick, the

Appellate Division was asked to reduce a treble damages award to actual damages because it was

the result of default judgment. The court refused to reduce the damages award on the grounds

that it would be contrary to the purpose of the Consumer Fraud Act. The Woodrick court also

noted that the “actually litigated” prong of collateral estoppel had been satisfied because the

defendant in that action “had a full and fair opportunity to defend itself….” In another case, the

New Jersey Supreme Court applied collateral estoppel noting that “[a]lthough judgment was

entered by default in the first action, defendants had ample opportunity to contest the

complaint.”10 Consistent with New Jersey law, this court will consider whether to give preclusive

effect to the state court judgment based on the particular facts of the case and focusing on

whether the Debtor had a full and fair opportunity to defend the state court action.

     Stay relief is granted. The court will enter the order that was submitted with the motion.



                                                       /s/ Kathryn C. Ferguson
                                                       KATHRYN C. FERGUSON
                                                       US Bankruptcy Judge




9
    See, e.g., Woodrick v. Jack J. Burke Real Estate, Inc., 306 N.J. Super. 61 (App Div. 1997)
10
     First Union Nat. Bank v. Penn Salem Marina, Inc., 190 N.J. 342, 354 (2007)


                                                   4
